                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JOSEPH JONES,
     Plaintiff,

          v.                                             CIVIL ACTION NO. 19-CV-4724

SCI FAYETTE,
      Defendant.

                                          MEMORANDUM

KENNEY,J.                                                                      OCTOBER 18 , 2019

          Plaintiff Joseph Jones, a prisoner currently incarcerated at SCI Fayette, brings this civil

action pursuant to 42 U.S.C. § 1983 based on allegations that his constitutional rights were

violated with respect to the denial of medical attention and the denial of a wheelchair. Jones

seeks leave to proceed informa pauperis. For the following reasons, the Court will grant Jones

leave to proceed in forma pauperis and dismiss his Complaint with leave to amend.

I.        FACTS

          The Complaint lodged by Jones raises constitutional claims pursuant to 42 U.S.C. § 1983

against SCI Fayette in its official capacity. (ECF No. 2 at 2.) 1 Jones alleges that at the time of

the incident giving rise to his Complaint, he was a convicted and sentenced state prisoner

confined at SCI Fayette. (Id at 2, 4, 12.)

          The allegations in Jones's Complaint are brief. Jones avers that on March 1, 2019 at

approximately 5:00 p.m., he fell in the dayroom in Pod 6A. (Id at 4-5.) Jones further alleges

that he was denied "medical attention which ended up wit[h] [him] falling and injuring [his]



1
     The Court adopts the pagination assigned to the Complaint by the CM/ECF system.

                                                    1
back." (Id. at 3.) Jones avers that he has muscular dystrophy and had previously been given a

wheelchair while he was at SCI Fayette, but the wheelchair was taken away when he was

temporarily transferred to county jail. (Id. at 12.) Upon his return to SCI Fayette, ''they refused

to return" the wheelchair. (Id.) Jones contends that upon his return, he spoke with the medical

staff and corrections officers at SCI Fayette and filed a grievance regarding the reinstatement of

his wheelchair, which was denied. (Id. at 7, 12, 14.) At the time of his fall, Jones did not have a

wheelchair. (Id. at 12.) After his fall, he was assisted by correctional officers who placed him

into a wheelchair and took him to "medical" for evaluation. (Id. at 12-13.) Jones asserts that

"they would not take me to a hospital." (Id. at 5.) Jones avers that after his fall, he was issued a

wheelchair and sent back to his cell. (Id. at 6, 13.)

        Jones contends that he has suffered injuries to his back, knee, and neck as well as

physical and emotional distress, loss of sleep, and severe constant headaches. (Id. at 5, 13.)

Jones seeks $3,000,000 for pain and suffering, asserting that he will "have these symptoms for

the rest of [his] life." (Id. at 5.)

II.     STANDARD OF REVIEW

        The Court will grant Jones leave to proceed informa pauperis because it appears that he

is incapable of paying the fees to commence this civil action. 2 Accordingly, 28 U.S.C.

§ 1915(e)(2)(B)(ii) applies, which requires the Court to dismiss the Complaint if it fails to state a

claim. Whether a complaint fails to state a claim under§ 1915(e)(2)(B)(ii) is governed by the

same standard applicable to motions to dismiss under Federal Rule of Civil Procedure 12(b)(6),

see Tourscher v. McCullough, 184 F.3d 236,240 (3d Cir. 1999), which requires the Court to




2
 However, as Jones is a prisoner, he will be obligated to pay the filing fee in installments in
accordance with the Prison Litigation Reform Act. See 28 U.S.C. § 1915(b).
                                                  2
determine whether the complaint contains "sufficient factual matter, accepted as true, to state a

claim to relief that is plausible on its face." Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quotations omitted). Conclusory allegations do not suffice. Id. As Jones is proceeding prose,

the Court construes his allegations liberally. Higgs v. Att'y Gen., 655 F.3d 333,339 (3d Cir.

2011).

III.     DISCUSSION

         "To state a claim under § 1983, a plaintiff must allege the violation of a right secured by

the Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law." West v. Atkins, 487 U.S. 42, 48 (1988).

Jones only names the prison where he was housed, SCI Fayette, as a Defendant in this action.

As such, he has failed to allege a claim against a valid defendant. Jones's § 1983 claims against

SCI Fayette are dismissed because a jail is not a "person" amenable to suit under Section 1983. 3

Miller v. Curran-Fromhold Corr. Facility, Civ. A. No. 13-7680, 2014 WL 4055846, at *2 (E.D.

Pa. Aug. 13, 2014) (citing Mitchell v. Chester Cty. Farms Prison, 426 F. Supp. 271 (E.D. Pa.

1976).

         This Court, however, is unable to conclude that Jones could never state a claim based on

the failure to provide him a wheelchair. To state a constitutional claim based on the failure to

provide medical treatment, a prisoner must allege facts indicating that prison officials were



3
  In addition to this Court's determination that SCI Fayette is not considered a "person" for
purposes of§ 1983, we note further that SCI Fayette and its departments are entitled to Eleventh
Amendment immunity because they are essentially arms of the Commonwealth. See Will v.
Mich. Dep 't ofState Police, 491 U.S. 58, 65--66 (1989) (concluding that an individual may not
sue a state in federal court under Section 1983 because a state is not a "person" under that
section); Pettaway v. SCI Albion, 487 F. App'x 766, 768 (3d Cir. 2012) (per curiam) ("[A]s a
state agency and the prison it administers, the Department of Corrections and SCI-Albion are not
'persons' and thus cannot be sued under 42 U.S.C. § 1983.").


                                                   3
deliberately indifferent to his serious medical needs. See Farmer v. Brennan, 511 U.S. 825, 835

(1994). A prison official is not deliberately indifferent "unless the official knows of and

disregards an excessive risk to inmate health or safety; the official must both be aware of facts

from which the inference could be drawn that a substantial risk of serious harm exists, and he

must also draw the inference." Id. at 837. "A medical need is serious, ... if it is one that has

been diagnosed by a physician as requiring treatment or one that is so obvious that a lay person

would easily recognize the necessity for a doctor's attention." Monmouth Cty. Corr. Institutional

Inmates v. Lanzaro, 834 F.2d 326,347 (3d Cir. 1987) (internal quotations omitted). Deliberate

indifference is properly alleged "where the prison official ( 1) knows of a prisoner's need for

medical treatment but intentionally refuses to provide it; (2) delays necessary medical treatment

based on a non-medical reason; or (3) prevents a prisoner from receiving needed or

recommended medical treatment." Rouse v. Plantier, 182 F.3d 192, 197 (3d Cir. 1999).

Allegations of medical malpractice and mere disagreement regarding proper medical treatment

are insufficient to establish a constitutional violation. See Spruill v. Gillis, 372 F.3d 218,235 (3d

Cir. 2004). Furthermore, "[a] defendant in a civil rights action must have personal involvement

in the alleged wrongs" to be liable. See Rode v. Dellarciprete, 845 F.2d 1195, 1207 (3d Cir.

1988). Accordingly, in the Order that follows, Jones will be permitted to file an amended

complaint if he can state a claim for deliberate indifference against an appropriate defendant.

       Moreover, to the extent that Jones alleges a violation of his rights with respect to the

denial of his grievance, this Court notes that claims based on the handling of prison grievances

fail because "[p]rison inmates do not have a constitutionally protected right to a grievance

process." Jackson v. Gordon, 145 F. App'x 774, 777 (3d Cir. 2005) (per curiam); see also

Caldwell v. Beard, 324 F. App'x 186, 189 (3d Cir. 2009) (per curiam). Accordingly, any facts



                                                  4
alleged by Jones about grievances do not give rise to a plausible basis for a constitutional claim

and will be dismissed with prejudice.

IV.    CONCLUSION

       For the foregoing reasons, the Court will grant Jones leave to proceed informa pauperis

and dismiss his Complaint for failure to state a claim pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii).

This dismissal will be without prejudice to Jones's right to file an amended complaint in the

event he can state a plausible claim against an appropriate defendant. See Grayson v. Mayview

State Hosp., 293 F.3d 103, 114 (3d Cir. 2002). An appropriate Order follows.




                                                 5
